Case 3:19-cv-01667-LAB-AHG Document 110 Filed 03/19/21 PageID.4289 Page 1 of 11




   1
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                   SOUTHERN DISTRICT OF CALIFORNIA
  10 SENTYNL THERAPEUTICS, INC.,               CASE NO. 19cv1667-LAB-AHG
  11
                   Plaintiff,                  ORDER:
  12
           v.                                  1) GRANTING DEFENDANT’S
  13                                              MOTION FOR SUMMARY
     U.S. SPECIALTY INSURANCE CO.,                JUDGMENT [Dkt. 64];
  14
  15                    Defendants.            2) DENYING PLAINTIFF’S CROSS-
                                                  MOTION FOR SUMMARY
  16                                              JUDGMENT [Dkt. 73];
  17                                           3) DENYING MOTION TO
  18                                              EXCLUDE AS MOOT [Dkt. 84];
                                                  and
  19
                                               4) DENYING MOTION FOR
  20                                              JUDGMENT ON THE
  21                                              PLEADINGS AS MOOT [Dkt. 41]

  22        The question in this case is whether an insurance policy exclusion for
  23 claims “arising out of” a business’s products is broad enough, under
  24 California law, to encompass not only claims for product liability, but also
  25 claims for business practices tied to those products. Sentynl Therapeutics,
  26 Inc. markets and sells two products, Levorphanol and Abstral, both
  27 prescription opioid medications. After receiving a subpoena from the
  28 Department of Justice’s Opioid Task Force seeking information relating to

                                           1                    19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 110 Filed 03/19/21 PageID.4290 Page 2 of 11




   1 the manner in which Sentynl promoted Levorphanol, it sought coverage from
   2 its insurer, Defendant U.S. Specialty Insurance Co., for the costs of
   3 defending the investigation. USSI declined coverage, citing (among other
   4 things) an exclusion in Sentynl’s policy for claims “arising out of” its products.
   5 Sentynl filed this suit, asserting claims for breach of contract, tortious breach
   6 of the implied covenant of good faith and fair dealing, and declaratory
   7 judgment. Both parties moved for summary judgment.
   8        “Arising out of” is a broad standard under California law, but it’s not
   9 unbounded. It doesn’t invoke any particular theory of causation, but instead
  10 “identifies a core factual nucleus . . . and links that nucleus to the [harm]
  11 covered under the policy.” Fibreboard Corp. v. Hartford Accident & Indemnity
  12 Co., 16 Cal. App. 4th 492, 505 (1993). Because the the Opioid Task Force’s
  13 investigation is sufficiently linked to Sentynl’s opioid products, USSI’s motion
  14 for summary judgment is GRANTED. (Dkt. 64.) Sentynl’s cross-motion is
  15 DENIED. (Dkt. 73). The remaining pending motions—USSI’s motion to
  16 exclude expert testimony and Sentynl’s motion for judgment on the
  17 pleadings—are DENIED AS MOOT. (Dkt. 84; Dkt. 41.)
  18                                 BACKGROUND 1
  19        Sentynl markets and sells prescription products. (See Joint Statement
  20 of Undisputed Facts, Dkt. 64-5 ¶¶ 16-17.) It marketed or sold only two
  21 products during the relevant time period here: Levorphanol tartrate tablets
  22 (“Levorphanol”) from 2015 forward and Abstral sublingual tablets (“Abstral”)
  23 from November 2015 until October 2019. (Id. ¶ 19.) Both Levorphanol and
  24 Abstral are classified by the FDA as opioid analgesic products. (Id. ¶¶ 16-17.)
  25
       The Court relies where possible on the facts in the parties’ Joint Statement
       1
  26 of Undisputed Facts. (Dkt. 64-5.) Both parties reserved the right to assert
  27 that additional facts are not reasonably in dispute, (Id. at 3 n.1), and both
     lodged numerous documents along with their briefing. To the extent such
  28 additional documents received no objection, the Court will treat their
     authenticity as undisputed.
                                              2                     19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 110 Filed 03/19/21 PageID.4291 Page 3 of 11




   1 The Policy
   2         USSI issued a Directors, Officers and Organization Liability Insurance
   3 Policy (the “Policy”) to Sentynl covering the period from January 31, 2018 to
   4 January 31, 2019 (the “Policy Period”). (Id. ¶ 1.) The Policy generally insured
   5 Sentynl against “Loss[es] arising from Claims first made against it during the
   6 Policy Period . . . for Wrongful Acts.” (Id. ¶ 2.) A “Claim” means, among other
   7 things: “any . . . written demand, including any demand for non-monetary
   8 relief;” “any administrative or regulatory proceeding commenced by the filing
   9 of a notice of charges, formal investigative order or similar document;” “any
  10 criminal proceeding commenced by the return of an indictment;” and “any
  11 written request or agreement to toll or waive any applicable statute of
  12 limitations.” (Id. ¶ 3.) And “Wrongful Act” includes “any . . . actual or alleged
  13 act, error, misstatement, misleading statement, omission or breach of duty
  14 . . . by the Insured Organization.” (Id. ¶ 4.) USSI disclaims any “duty under
  15 [the] Policy to defend any Claim.” (Id. ¶ 5.) The Policy excludes Loss from
  16 “Claim[s] . . . arising out of . . . any goods or products manufactured,
  17 produced, processed, packaged, sold, marketed, distributed, advertised or
  18 developed by the Insured Organization” (the “Goods and Products
  19 Exclusion” or the “Exclusion”). (Id. ¶ 10.)
  20 The Claim
  21         On August 16, 2018 and within the Policy Period, the United States
  22 Attorney’s Office for the District of New Jersey’s Opioid Abuse Prevention
  23 and Enforcement Unit (“Opioid Task Force”) served Sentynl with a subpoena
  24 (the “First Sentynl Subpoena”). (Id. ¶ 20.) The Opioid Task Force is a unit
  25 within that Office’s Criminal Division, tasked with targeting anyone who
  26 illegally profits from opioids. (Id. ¶ 21.) Its First Sentynl Subpoena included
  27 thirty document requests, grouped into the following categories:
  28 / / /

                                             3                     19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 110 Filed 03/19/21 PageID.4292 Page 4 of 11




   1         1) “Documents Relating to Prior Authorizations and Reimbursement;”
   2         2) “Documents Relating to the Sale and Promotion of Levorphanol;”
   3         3) “Documents Relating to Relationships With and Payments To
   4           Health Care Professionals,” (with most document requests in this
   5           category relating to Levorphanol);
   6         4) “Documents Relating to Specific Health Care Professionals;”
   7         5) “Documents Relating to Pharmacies,” (including requests for
   8           communications regarding Levorphanol);
   9         6) “Documents Relating to Distributors and Wholesalers,” (including
  10           requests for documents relating to the setting of Schedule II
  11           threshold amounts for distribution of Levorphanol); and
  12         7) “Compliance, Investigations and Lawsuits.”
  13 (Dkt. 64-2 at 103-09).
  14         Eighteen of the thirty requests referenced Levorphanol specifically,
  15 with at least one such request appearing in all of the above categories except
  16 the fourth. (Id.) Sentynl, several of its former employees, and one of its third-
  17 party vendors subsequently received numerous subpoenas (collectively with
  18 the First Sentynl Subpoena, the “Subpoenas”) from the Opioid Task Force
  19 seeking documents and information relating to Sentynl’s marketing practices
  20 in connection with Levorphanol. (Dkt. 64-5 ¶¶ 30-59.) The second subpoena
  21 directed to Sentynl sought similar categories of documents as those sought
  22 by the First Sentynl Subpoena, but in relation to Abstral, rather than
  23 Levorphanol. (Dkt. 64-4 at 215-19.)
  24         In subsequent communications, Sentynl was informed and it
  25 acknowledged that the potential health care offenses under investigation
  26 arose out of its opioid products. (Dkt. 105-4 at 96; Dkt. 73-12 at 154 (stating
  27 that Sentynl has only two products).) Sentynl concedes that it can’t have
  28 / / /

                                             4                     19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 110 Filed 03/19/21 PageID.4293 Page 5 of 11




   1 engaged in conduct relevant to the Investigation prior to acquiring rights to
   2 its first opioid product, Levorphanol. (Dkt. 105 at 5.)
   3         Sentynl first contacted USSI regarding insurance coverage for the
   4 Investigation on October 29, 2018. (Dkt. 64-5 ¶ 60; Dkt. 107-7 at 71-76.)
   5 USSI declined coverage. (Dkt. 64-2 at 110-112.) Among other things, USSI
   6 argued that, if the Opioid Investigation constituted a Claim (a point USSI
   7 contests), it “ar[ose] out of” Levorphanol and Abstral, “goods or products
   8 manufactured, produced, processed, packaged, sold, marketed, distributed,
   9 advertised or developed by” Sentynl, and so it fell within the Exclusion.
  10 (Dkt. 107-10 at 105.)
  11         USSI and Sentynl each moved for summary judgment.
  12                            STANDARD OF REVIEW
  13         Summary judgment is appropriate where “there is no genuine issue as
  14 to any material fact and . . . the moving party is entitled to judgment as a
  15 matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of
  16 showing the absence of a factual issue for trial. Celotex Corp. v. Catrett,
  17 477 U.S. 317, 323 (1986). If the moving party meets this requirement, the
  18 burden shifts to the non-moving party to show there is a genuine factual issue
  19 for trial. Id. at 324.
  20         The Court does not make credibility determinations or weigh conflicting
  21 evidence. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Rather,
  22 the Court determines whether the record “presents a sufficient disagreement
  23 to require submission to a jury or whether it is so one-sided that one party
  24 must prevail as a matter of law.” Id. at 251–52.
  25         To succeed on its motion, then, USSI must demonstrate that it is
  26 entitled to judgment based on undisputed facts, and all factual disputes must
  27 be resolved in favor of Sentynl in evaluating USSI’s motion. Clare v. Clare,
  28 982 F.3d 1199, 1203 (9th Cir. 2020). This standard is mirrored by the

                                             5                    19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 110 Filed 03/19/21 PageID.4294 Page 6 of 11




   1 standard specific to insurance policies, which requires USSI to provide
   2 “undisputed facts which conclusively eliminate a potential for liability,” with
   3 “[a]ny doubt as to whether the facts establish or defeat the existence of a
   4 defense duty . . . resolved in the insured’s favor.” Atlantic Mutual Ins. v. J.
   5 Lamb, Inc., 100 Cal. App. 4th 1017, 1033 (2002); see also State Farm
   6 General Ins. Co. v. Mintarsih, 175 Cal. App. 4th 274, 284 n.6 (Cal. App. 2009)
   7 (“There is no ‘potential for coverage’ and no duty to defend . . . if the
   8 existence of coverage depends solely on the resolution of a legal question
   9 (e.g., the interpretation or application of policy terms).”).
  10        The law of California, the forum state, applies to this diversity action.
  11 Bell v. Lavalin, Inc. v. Simcoe and Erie Gen. Ins. Co., 61 F.3d 742, 745 (9th
  12 Cir. 1995). Accordingly, the Court treats the interpretation of the insurance
  13 policy as a question of law subject to the general rules of contract
  14 interpretation. MacKinnon v. Truck Ins. Exchange, 31 Cal. 4th 635, 647
  15 (2003).
  16                                   DISCUSSION
  17        I.     The Exclusion for Claims “Arising Out of” Sentynl’s
  18               Products Must Be Construed Broadly
  19        The Policy’s Goods and Products Exclusion reads, in relevant part:
  20             “[T]he Insurer will not be liable to make any payment of
  21             Loss in connection with a Claim arising out of, based
  22             upon or attributable to any goods or products
  23             manufactured, produced, processed, packaged, sold,
  24             marketed distributed, advertised, or developed by the
  25             Insured Organization.”
  26 (Dkt. 64-5 ¶ 10.) While the parties dispute whether Sentynl has submitted a
  27 Claim and whether other exclusions may apply, those disputes are moot if
  28 the Exclusion applies to Sentynl’s asserted Claim.

                                              6                      19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 110 Filed 03/19/21 PageID.4295 Page 7 of 11




   1        Insurance coverage exclusions are generally construed narrowly
   2 against the insurer. MacKinnon, 31 Cal. 4th at 648 (2003). But this rule is an
   3 offshoot of the general rule that “[a]ny ambiguity or uncertainty in an
   4 insurance policy is to be resolved against the insurer.” White v. Western Title
   5 Ins. Co., 40 Cal. 3d 870, 881 (1985) (in bank) (emphasis added). A court
   6 can’t modify an unambiguous provision under the guise of “construction” to
   7 extend or restrict coverage in ways contrary to the policy’s unambiguous
   8 terms. See Cal. Civ. Code § 1639.
   9        In urging the Court to construe “arising out of” narrowly, Sentynl
  10 mistakes breadth for ambiguity. The Ninth Circuit Court of Appeals,
  11 interpreting California law, construed that phrase in the context of an
  12 exclusionary clause as susceptible “to only one reasonable meaning”:
  13 “originating from[,] having its origin in, growing out of or flowing from or in
  14 short, incident to or having connection with.” Continental Cas. Co. v. City of
  15 Richmond, 763 F.2d 1076, 1080 (9th Cir. 1985). 2 Subsequent California
  16 decisions confirm this conclusion: “arising out of” is a broad standard,
  17 “generally equated . . . with origination, growth or flow from the event.”
  18 Southgate Recreation & Park Dist. v. California Assn. for Park & Recreation
  19 Ins., 106 Cal. App. 4th 293, 301 (2003).
  20        Sentynl seeks to avoid this conclusion by arguing that construing the
  21 Exclusion to carve out this Claim would “eliminate practically all meaningful
  22 insurance” because “[e]verything [Sentynl] did . . . had some relationship to”
  23 Levorphanol and Abstral. (Dkt. 102-1 at 17.) Instead, it urges the Court to
  24 “read [the Exclusion] as related to the subject of products liability.” (Id.,
  25
  26  USSI’s Claims Handler testified that the Exclusion is “ambigu[ous].” (See
       2

     Dkt. 73-8 at 56:21-57:3) But “[w]hether a contract is ambiguous is a question
  27 of law to be determined by the court from the contract itself.” Edgar Rice
  28 Burroughs, Inc. v. Metro-Goldwyn-Mayer, Inc., 205 Cal. App. 2d 441, 448
     (1962). The Court can’t delegate that determination to a witness.
                                            7                     19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 110 Filed 03/19/21 PageID.4296 Page 8 of 11




   1 quoting Ins. Co. of N. Am. v. Electronic Purification, 67 Cal. 2d 679, 690
   2 (1967).) Quoting that case in snippets, it writes, “‘the average businessman’
   3 would reasonably read a products exclusion as ‘related to the subject of
   4 products liability’ . . . [and so] it would be improper for a court to interpret the
   5 exclusion[] to ‘eliminate practically all meaningful insurance’ where ‘all of [the
   6 insured’s] business is connected in a broad sense with [the product].”
   7 (Dkt. 102-1 at 17.)
   8        Electronic    Purification   doesn’t   discuss    “products    exclusion[s]”
   9 generally, as Sentynl claims, but a particular exclusion that had to be
  10 interpreted according to its language. In its fuller context, the language
  11 Sentynl quotes (itself a quote from another case) is used to support the
  12 proposition that, where an exclusion calls itself a “Products Hazard”
  13 exclusion, a subsection of that same exclusion referring to operations must
  14 be read as limited by the “Products Hazard” caption. Electronic Purification,
  15 67 Cal. 2d at 685-86. “If [the operations] subdivision . . . eliminated coverage
  16 for completed general operations, not related to products, . . . it would involve
  17 a subject utterly unrelated to products which no ordinary insured would
  18 expect to find under the heading, ‘Products Hazard.’” Id. at 687. To read that
  19 exclusion otherwise would “eliminate practically all meaningful insurance”
  20 only because it would exclude both products hazards and all completed
  21 operations without limitation. See id. at 690. “The language of the policy
  22 compels such a reading.” Id. at 687.
  23        Different language compels a different reading. The Policy’s language
  24 still doesn’t exclude operations “utterly unrelated to products,” id., but its
  25 limitation isn’t the phrase “Products Hazard.” The limitation is instead the
  26 broader caption of “Goods and Products Exclusion” and the unambiguous
  27 phrase “arising out of” that connects matters to Sentynl’s goods and
  28 products. Continental Cas. Co. v. City of Richmond, 763 F.2d at 1080

                                               8                     19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 110 Filed 03/19/21 PageID.4297 Page 9 of 11




   1 (“arising out of” is unambiguous). And the latter phrase doesn’t restrict the
   2 Exclusion’s application to products liability because it “does not import any
   3 particular . . . theory of liability into an insurance policy.” Travelers Property
   4 Casualty Co. of America v. Actavis, Inc., 16 Cal. App. 5th 1026, 1045 (2017).
   5        While that may make for a broader exclusion, it doesn’t eliminate
   6 practically all meaningful insurance because there’s a difference between
   7 Claims “arising out of” products and those that merely have “some
   8 relationship” to them. (Dkt. 102-1 at 17.) To use Sentynl’s examples, its hiring
   9 and firing of employees and its financial reporting, to the extent they’re only
  10 connected to its products by the fact that Sentynl must conduct those
  11 activities to do business, don’t “arise out of” Levorphanol and Abstral. See,
  12 e.g., Fireman’s Fund Ins. Companies v. Atlantic Richfield Co., 94 Cal. App.
  13 4th 842, 849 (2001) (“‘[A]rising out of’ requires more than ‘but for’
  14 causation.”).
  15        II.    The Undisputed Facts Demonstrate that the Investigation, If
  16               a Claim, Would Fall Within the Exclusion
  17        Having determined that the Exclusion can be read to cover theories
  18 beyond products liability, all that remains is to determine whether Sentynl’s
  19 Claim “originat[es] from, ha[s] its origin in, grow[s] out of or flow[s] from” its
  20 products. Continental Cas. Co. 763 F.2d at 1080. The undisputed facts
  21 answer with an unequivocal “yes.”
  22        California courts have determined that legal claims for marketing
  23 practices tied to the known dangers of opioids, on the other hand, “arise out
  24 of” opioids, despite the lack of a product-centric liability theory. In
  25 Travelers v. Actavis, the insured pharmaceutical company had an insurance
  26 policy covering “damages because of bodily injury” but excluding “bodily
  27 injury . . . arising out of . . . any goods or products manufactured, sold,
  28 handled, distributed or disposed of by” the insured. 16 Cal. App. 5th at

                                              9                     19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 110 Filed 03/19/21 PageID.4298 Page 10 of 11




    1 1031-32. Two lawsuits were filed against the insured—they didn’t allege that
    2 the products were defective, but that the insured “engaged in a fraudulent
    3 scheme to promote the use of opioids for long-term pain in order to increase
    4 corporate profits.” Id. at 1032. The insurer denied coverage based, in part,
    5 on the products exclusion, and the California Court of Appeal rejected the
    6 theory that the phrase “any product” in the products exclusion was limited to
    7 defective products. Id. at 1050. Instead, it found that harm from the insured’s
    8 marketing practices arose out of the products themselves because those
    9 practices were allegedly tied to the products’ addictive properties. Id. at 1046.
   10         Sentynl acknowledges that the Investigation forming the basis for its
   11 Claim is being conducted by a criminal enforcement unit “tasked with . . .
   12 target[ing] anyone who illegally profits from opioids.” (Dkt. 64-5 at 13
   13 (emphasis added).) It states that it couldn’t have engaged in any act relevant
   14 to the Investigation until after it acquired the rights to Levorphanol.
   15 (Dkt. 105-5 at 89:2-9.) And, most directly, it concedes that the potential
   16 health care offenses that the Opioid Task Force is investigating arise out of
   17 Sentynl’s manufacturing, marketing, sale, and distribution of its opioid
   18 products. (Dkt. 105-4 at 96.) 3 The Opioid Task Force’s Investigation is
   19 targeting Sentynl on suspicion that it “illegally profits from opioids” through
   20 health care offenses that arise out of its opioid products. The unavoidable
   21 conclusion is that the Claim based on that Investigation “originat[es] from,
   22 ha[s] its origin in, grow[s] out of or flow[s] from” products that Sentynl
   23 marketed or sold. Continental Cas. Co. 763 F.2d at 1080.
   24 / / /
   25 / / /
   26
   27  Although this document post-dates the Subpoenas, Sentynl argues that it
        3

   28 should inform the Court’s understanding of the Investigation as a whole. (See
      Dkt. 105 at 12-13, § II(B)(1).)
                                              10                    19cv1667-LAB-AHG
Case 3:19-cv-01667-LAB-AHG Document 110 Filed 03/19/21 PageID.4299 Page 11 of 11




    1                                  CONCLUSION
    2         Just as litigation for fraudulent practices in marketing opioids
    3 constituted claims for “bodily injuries” “arising out of” the opioids in Actavis,
    4 the Opioid Task Force’s Investigation of Sentynl’s potential health care
    5 offenses, including inquiry into Senynl’s marketing practices, fits comfortably
    6 in the broader category of “Claims” “arising out of” those products (to the
    7 extent it’s a Claim at all). Sentynl’s Losses from the Investigation are
    8 excluded from the Policy. Its claims for breach of the Policy, tortious bad
    9 faith, and declaratory judgment, all based on the theory that the Investigation
   10 is a Claim covered by the Policy, all fail as a matter of law.
   11         The Court GRANTS USSI’s Motion for Summary Judgment. (Dkt. 64.)
   12 It DENIES Sentynl’s Cross-Motion for Summary Judgment. (Dkt. 73.) And it
   13 DENIES AS MOOT Sentynl’s Motion for Judgment on the Pleadings,
   14 (Dkt. 41), and USSI’s Motion to Exclude Expert Testimony. (Dkt. 84.)
   15         The Clerk is directed to enter judgment in favor of USSI and close the
   16 case.
   17         IT IS SO ORDERED.
   18
        DATED: March 19, 2021
   19                                              Hon. Larry A. Burns
   20                                              United States District Judge

   21
   22
   23
   24
   25
   26
   27
   28

                                              11                    19cv1667-LAB-AHG
